Citation Nr: 1115509	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for diabetes mellitus.  The case is under the jurisdiction of the RO in Winston-Salem, North Carolina.  

In January 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In March 2005, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is also of record.   

In a June 2005 decision, the Board, in pertinent part, reopened the claim for service connection for diabetes mellitus and denied the claim on the merits.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court issued a Memorandum Decision vacating that portion of the Board's June 2005 decision denying service connection for diabetes mellitus, and remanding the claim to the Board for proceedings consistent with the Court's decision.

In September 2008, the Board obtained an independent medical examiner's opinion (IME) opinion.  See 38 U.S.C.A. § 7109 (West 2002).  

In a December 2008 decision, the Board denied service connection for diabetes mellitus.  The Veteran, in turn, appealed the Board's decision to the Court.  In September 2010, the Court issued a Memorandum Decision vacating the Board's December 2008 decision and remanding the claim to the Board for proceedings consistent with the Court's decision.

In March 2011, the Board obtained a new IME opinion.  The Veteran and his attorney were provided with a copy of the opinion and allowed the appropriate amount of time for response.  See 38 C.F.R. § 20.903 (2010).  The Veteran's attorney submitted a statement in response in March 2011, and asked the Board to proceed with adjudication of the appeal.
  
The Board notes that, in the June 2005 and December 2008 decisions, it was noted that the Veteran had raised the issue of entitlement to an effective date earlier than December 13, 2002 for an increased rating award for migraine headaches.  [The Board notes that the June 2003 rating decision reflects that the 50 percent rating for migraine headaches was actually effective February 13, 2002.]  As this issue had not been addressed by the RO, it was referred to the RO for appropriate action.  The record does not reflect that this matter has yet been addressed by the RO.  The issue of entitlement to an effective date earlier than February 13, 2002 for an increased rating award for migraine headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence does not indicate that diabetes mellitus was manifested in service or manifested to a degree of 10 percent or more within one year of separation from service, and there is no persuasive evidence or opinion of a medical relationship, or nexus, between diabetes mellitus and service.  





CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's petition to reopen his claim for service connection for diabetes mellitus was received in February 2002.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2002.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in October 2004.  The Veteran was again notified of the provisions of the VCAA by the RO in correspondence dated in December 2004.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman; however, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  He has also been provided with a VA medical examination in February 2004 and IME opinions in September 2008 and March 2011 to assess the current etiology and date of onset of his claimed diabetes.  

As will be discussed below, the February 2004 VA examiner opined that it was at least as likely as not that the Veteran's diabetic condition was developing within 12 months after discharge from service, although marked speculation was necessary.  The Veteran has asserted that diabetes mellitus was manifested to a compensable degree within his first post-service year, as required for presumptive service connection.  The Board notes that the Veteran has not been afforded a VA examination which specifically addresses whether diabetes mellitus is otherwise related to service, that is, which specifically addresses a claim for direct service connection.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the Veteran has consistently argued that he is entitled to service connection as diabetes mellitus was manifested within one year after separation from service, and there is no evidence otherwise suggesting a relationship between diabetes mellitus and service.  

The Veteran has claimed that his diabetes mellitus is related to exposure to polychlorinated biphenyls (PCBs) during service and has submitted articles regarding exposure to PCBs and negative health effects, including a possible increased risk for diabetes and a linkage to certain chronic diseases, including diabetes.  The Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the Board finds the articles submitted by the Veteran to be so general and speculative in nature as to not constitute competent, probative evidence as to the etiology of his diabetes mellitus.  Significantly, there is no evidence of record suggesting that the Veteran's diabetes mellitus is related to in-service exposure to PCBs.  Consequently, the Board finds that the articles presented in this case do not satisfy even the low threshold of McLendon in suggesting an association between diabetes mellitus and service.  Accordingly, the Board finds the medical evidence of record adequate to adjudicate the claim on appeal, and remand for an additional medical opinion is not warranted.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.



Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

In determining whether diabetes mellitus is manifest to a degree of 10 percent or more within one year of separation from active service, the following rating criteria are pertinent to evaluating diabetes mellitus:  

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Factual Background

The Veteran contends that he was probably diabetic while on active duty and positively diabetic within the first year after discharge from service with the following symptoms: frequent urination, major weight loss and gain, frequent headaches, frequent change in vision with and without prescription eye glasses, frequent indigestion, dizziness, and exhaustion. 

Service treatment records indicate no treatment for or diagnosis of diabetes.  On enlistment examination in January 1973 the Veteran weighed 172 pounds.  Clinical evaluation of the endocrine system was normal and urinalysis was negative for sugar.  A July 1973 physical examination reflects that the Veteran continued to weigh 172 pounds.  Again, clinical evaluation of the endocrine system was normal and urinalysis was negative for sugar.  On physical examination for Radiation Pre-Placement and Submarine Duty dated in March 1974, the Veteran weighed 190 pounds.  Clinical evaluation of the endocrine system was normal and urinalysis was negative for sugar.  On his July 1977 Extension of Reenlistment physical examination report, his weight was 188 pounds.  Clinical evaluation of the endocrine system was normal and urinalysis again negative for sugar.   Service treatment records contain numerous references to headaches, and a September 1975 treatment record indicates that the headaches began approximately five years earlier, which would have been prior to entry into service.  In July 1976, the Veteran presented with complaints of a blood stain in his underwear, hematuria, and burning on urination.  In February 1977, he reported a long history of headaches dating back five-to-six years.  On separation examination in May 1979 the Veteran weighed 195 pounds.  Clinical evaluation of the endocrine system was again normal and urinalysis was again negative for sugar.  

Post-service medical records include a December 1980 VA treatment record for headaches, which indicates that the Veteran weighed 198 pounds.  During VA treatment for headaches four days later the Veteran weighed 190 pounds.  On VA examination in April 1981, he weighed 179 pounds.  At that time, urinalysis showed findings of 4+ glucose.  The symptoms complained of at that time were occasional severe migraine headaches, hearing loss, and constant blurring of the eyes.  The diagnoses included glucosuria.  VA treatment records reflect that urinalysis in June 1981 again showed 4+ glucose.  In addition, a private blood test dated in June 1981 reflected that his glucose was 301.  A June 1981 VA blood test reflected that his glucose was 370.  He was diagnosed with diabetes mellitus and was prescribed insulin.

VA treatment notes dated from June 1981 to 2002 reflect continued treatment for diabetes mellitus.

In his February 2002 request to reopen his claim for service connection, the Veteran asserted that he believed his diabetes was caused by a viral urinary tract infection during service, for which he was not treated properly.  He also reported that he had a 60 pound weight loss within the first year of leaving service and that, while losing this weight, he had constant hunger and thirst.  He stated that he believed these were symptoms of diabetes and that, had he been given a timely appointment for VA treatment after separation from service, his diabetes would have been manifested within a year after separation from service.  

In a May 2002 statement, the Veteran alleged that he was probably diabetic while on active duty but added that he was positive that he was diabetic within the first year after discharge from service with the following symptoms: frequent urination, major weight loss and gain, frequent headaches, frequent change in vision with and without prescription eye glasses, frequent indigestion, some dizziness, and exhaustion.  He also reiterated his belief that his diabetes was caused by a urinary tract virus he had during service.  

In correspondence received in May 2002, the Veteran's wife reported that, after separation from service, the Veteran had an obvious and unexplained weight loss, was drowsy on many occasions, and displayed unquenchable thirst.  Also in May 2002, the Veteran submitted various articles regarding the causes of type I diabetes.

In his December 2002 notice of disagreement, the Veteran alleged that prior to separation from service and during the first year after separation from service, he had symptoms of diabetes, to include severe headaches, weight gain, excessive thirst, and dizzy spells.

In his July 2003 VA Form 9, the Veteran argued that he was exposed to PCBs during service, and stated that he would be submitting evidence showing that exposure to PCBs causes diabetes.  He subsequently submitted numerous Internet articles regarding studies conducted on exposure to PCBs and potential health effects.  These included, in pertinent part, an article which indicated that exposure to PCBs in fish might increase the risk for clinical effects such as diabetes.  The article indicated that several occupational or epidemiologic studies indicated adverse health effects from exposure to PCBs, including cancer and effects on the cardiovascular, hepatic, immune, musculoskeletal, endocrine, gastrointestinal, and dermal systems.  Another article noted that widespread pollution by toxic substances such as PCBs, cadmium, mercury, dioxin, and pesticides was linked to a growing epidemic of chronic diseases such as asthma, diabetes, lupus, and arthritis.

During a January 2004 hearing, the Veteran reported that from the time of his separation from service and his first VA examination, he had major weight loss.  He reported that this weight loss, along with frequent indigestion, dizziness, and migraines were symptoms of his diabetes.
	
The Veteran was afforded a VA examination to evaluate his claimed diabetes in February 2004.  The physician stated that the finding of glucosuria 21 months following discharge from service was not confirmatory evidence that his diabetes was service-connected.  He noted that speculation was required in view of the development of glucosuria 21 months after service, but opined that it was at least as likely as not that the Veteran's diabetic condition was developing within 12 months after discharge, although marked speculation was necessary.  The physician also opined that the symptoms that the Veteran was claiming were related to diabetes ("headaches, dizziness, indigestion, and so forth") were not related to his diabetes.

The veteran submitted various articles concerning diabetes and ship scrapping in April and June 2004.

During the March 2005 videoconference hearing, the Veteran testified that he had symptoms of diabetes within a month or two after discharge from service.  He reiterated his belief that his diabetes was related to exposure to PCBs in service.  

In a June 2005 decision, the Board reopened and denied the claim for service connection for diabetes mellitus.  

In the November 2007 Memorandum Decision, the Court indicated that the Board erred in substituting its own unsubstantiated medical conclusions for those of a medical examiner and provided an inadequate statement of reasons and bases in support of its conclusions by rejecting the February 2004 VA examiner's medical opinion and characterizing it as non-evidence.  See Memorandum Decision, at p. 3.  Consequently, the Board's June 2005 decision was reversed to the extent that it found that the appellant did not have diabetes within one year of his separation from service.  The Court also found that a remand was required for the Board to make a determination in the first instance, supported by adequate statement of reasons and bases, whether the Veteran's diabetes was manifested to a degree of 10 percent within one year after his separation from service.  Id.    

In a July 2008 IME request, VA requested that a physician with a specialty in endocrinology offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran incurred the onset of clinical manifestations specific for diabetes mellitus either during active service, or at a time post service prior to July 2, 1980.  

Thereafter, in a September 2008 IME report, C.A.B., M.D., identified as a physician with a specialty in endocrinology, indicated that her analysis of the documentation in the claims file did not support the opinion that it was at least as likely as not that the Veteran incurred the onset of clinical manifestations specific for diabetes mellitus either during active service or at a time post service prior to July 2, 1980.  She further indicated that evidence of record did not support the opinion that the Veteran developed pre-diabetes or frank diabetes mellitus during active service or during the twelve months after his separation from service.  It was noted that the Veteran's service treatment records did not contain documentation of symptoms specific for and/or characteristic of diabetes mellitus or any objective data (such as lab results) that indicated a diabetic or pre-diabetic state.  She further reported that there was no documentation of frequent infections, polyuria, polydipsia, or significant weight loss during service, which she indicated were characteristic complaints that can be associated with the development of diabetes. 

The physician also stated that there was no healthcare documentation for the 17 months after the Veteran's separation from service, thus indicating that there was no data on which an opinion could be based regarding whether the Veteran was pre-diabetic or became diabetic during the 12 months after his separation from military service.  She specifically indicated that this was an unanswerable question due to lack of objective data in the form of healthcare visit documentation.  Given that the Veteran experienced a significant 9.6% weight loss from December 1980 to April 1981, and his hemoglobin A1c at diagnosis was elevated to a level indicating an average blood glucose during the preceding 3 months (from March through June 1981) greater than 350mg/dL, the physician opined that the Veteran developed frank diabetes mellitus at some point during the six month time period from December 1980 to June 1981.  

The physician further detailed that there was no documentation in the file that the Veteran met any criteria for the diagnosis of diabetes prior to June 19, 1981, when his random serum glucose was 301 mg/dL and he was complaining of blurry vision.  She discussed findings from the April 1981 VA examination, indicating that the Veteran had documented significant unintentional weight loss, blurry vision, and 4+ glucosuria, which can be characteristic of the development of diabetes.  However, it was noted that glucose in the urine is an insensitive screening test for diabetes because not all diabetics have glucosuria and not all glucosuria is due to diabetes, but generally occurs when the serum glucose is elevated in patients with diabetes.  She added that glucosuria could not be used to diagnose diabetes mellitus.  The physician also noted that the Veteran's urine tested negative for glucose multiple times during service.  In conclusion, the physician opined that there was no documentation to support the opinion that the Veteran had pre-diabetes or frank diabetes mellitus prior to April 1981 - 21 months after separation from service. 

In a December 2008 decision, the Board again denied the claim for service connection for diabetes mellitus, finding the September 2008 opinion to be the most probative evidence concerning whether the Veteran's diabetes was manifested to a degree of 10 percent within one year after separation from service.  

In the September 2010 Memorandum Decision, the Court noted that the case might simply involve weighing of evidence if there had not been a prior appeal to the Court, but, that the July 2008 IME request presented an inaccurate factual premise.  See Memorandum Decision, at p. 1-2.  The Court went on to state that the Board erroneously asked the IME examiner to opine as to whether it was "at least as likely as not (50 percent probability or greater) that the veteran incurred the onset of clinical manifestations specific for DM" as the answer to that question had already been judicially decided.  Thus, the inaccurate premise laid for the IME irreparably tainted the IME examiner's opinion.  Id., at p. 4.  The Court remanded the case so the Board could determine whether "the diabetes that was developing within 12 months after the appellant's discharge manifested to a degree of 10%."  Id., at. p. 4 (emphasis in original).  

In February 2011, VA requested a new IME opinion.  VA advised the specialist in endocrinology that the Court had requested a specific response to the following question, "whether the diabetes that was developing within 12 months after the appellant's discharge manifested to a degree of 10%."  The examiner was advised that, under VA regulations, for diabetes to be considered manifested to a degree of 10 percent, it must be shown that any impairment is manageable by restricted diet only.  The IME request discussed the February 2004 VA examiner's opinion that it was as likely as not that the Veteran's diabetic condition was developing within 12 months after discharge, although marked speculation was necessary.  The opinion request did not discuss the September 2008 IME opinion.  

In a March 2011 IME report, F.F., M.D., identified as a physician with a specialty in endocrinology, indicated that he had reviewed the records and had been asked to furnish an opinion with respect to the following question:  "whether the diabetes that was developing within 12 months after the appellant's discharge manifested to a degree of 10%."  The physician also noted that he had been "advised that under VA regulations, for diabetes to be considered manifested to a degree of 10 percent, it must be shown that any impairment is manageable by restricted diet only."  

The physician summarized relevant medical records, and noted that, in June 1981, the Veteran reported to his physician that he had lost 30 pounds in four months.  His weight was 178 pounds at that time.  Hemoglobin A1c was 14.2, which the IME examiner described as markedly elevated.  He further noted that the Veteran was started on insulin.  The physician commented that he disagreed with the opinion of the February 2004 VA examiner, that it was at least as likely as not that the diabetic condition was developing within 12 months after discharge from service and agreed with the opinion of the September 2008 IME physician that the Veteran's diabetes likely began about six months prior to June 1981.  Regarding a specific answer to the question posed in the opinion request, the physician stated that he was not clear what was meant by "manifested to a degree of 10%."  He added that his opinion was influenced heavily by the fact that the Veteran presented with a history of having lost 30 pounds in four months, had glucose levels above 300mg/dl, and had a very high HbA1c of 14.7 percent (presumably a typographical error, since the physician had previously described HbA1c of 14.2 percent), indicating that he had an abrupt onset of diabetes mellitus, more commonly seen with type I diabetes.  Therefore, he concluded by stating that, although there was no data between mid-1979 and April 1981 to clearly establish the date of onset of diabetes mellitus, there was no reason to believe that diabetes was developing within a year after completing military service.  

Analysis

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted.  

As an initial matter, the Board notes that there is conflicting medical evidence of record regarding whether the Veteran has type I or type II diabetes mellitus.  The Veteran, himself, has consistently asserted that he has type I diabetes mellitus.  The September 2008 IME examiner opined that it was more likely that he had type II diabetes mellitus, while the March 2011 IME examiner disagreed with this finding, stating that the abrupt onset of symptomatic diabetes requiring immediate institution of insulin therapy at age 26 increased the likelihood that this was type I diabetes, in spite of a positive family history, which would generally make type II diabetes more likely.  In any event, the Board need not determine whether the Veteran currently suffers from type I or type II diabetes mellitus, as that inquiry has no bearing on the outcome of the claim for service connection.  In this regard, there is simply no competent and persuasive evidence indicating that current diabetes mellitus is related to service, or was manifested to a degree of 10 percent within one year after separation from service.  

The Veteran has consistently asserted that he had symptoms of diabetes mellitus within one year after separation of service.  He argues that his diabetes mellitus was manifested to a degree of 10 percent within the first post-service year, and, accordingly, should be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

In the November 2007 Memorandum Decision, the Court found, based on the February 2004 VA examination report, that the Veteran's diabetes mellitus was developing within one year after separation from service.  The Board is bound by the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Thus, the only remaining question regarding entitlement to service connection on a presumptive basis is whether diabetes mellitus was manifested to a degree of 10 percent during that period.  

Notably, while the February 2004 VA examiner opined that the Veteran's diabetes mellitus was developing within the first year after separation from service, he did not discuss the degree of that condition during that period.  In February 2011, VA sought an expert medical opinion to specifically address the matter of whether or not the Veteran's diabetes mellitus was manifested to a degree of 10 percent within the first post-service year.  The March 2011 IME examiner, however, opined that diabetes mellitus was not manifested within a year after separation from service.  His opinion, therefore, necessarily indicates that diabetes mellitus was not manifested to a degree of 10 percent within the first year after separation from service.  

The Board has considered the argument of the Veteran's attorney, made in March 2011, that the March 2011 IME opinion failed to comply with the Court's instructions, and was tainted by the September 2008 IME.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Despite the attorney's assertions, the Board finds that the March 2011 IME opinion obtained in this case is adequate.  In this regard, in its February 2011 request, the Board used the exact language used by the Court in posing a narrow question to the physician. The question itself indicated that diabetes mellitus was developing within 12 months after separation from service.  To the extent that the Veteran's attorney argues that the March 2011 opinion is inadequate because the endocrinologist opined on the issue previously decided by the Court and failed to provide an opinion on the issue requested; the Board finds that his opinion does address the question presented, as, in the absence of diabetes within the first post-service year, it cannot be said to be manifested to a degree of 10 percent.  

The Board has also considered the fact that, in his March 2011 opinion, the physician stated that he was not clear as to what was meant by "manifested to a degree of 10 percent."  However, in the very same opinion, he quoted VA's description of the requirements for a 10 percent rating for diabetes mellitus, thus indicating an understanding of the meaning of that phrase.  In any event, even if the physician truly was confused as to the meaning of "manifested to a degree of 10 percent" further delay in adjudication of this claim to obtain clarification is not warranted, as his opinion that diabetes was not present in the first post-service year indicates that it could not have been manifested to a degree of 10 percent (regardless of the requirements for such a rating).    

The Board acknowledges the Veteran's allegations that, during the 12-month period following separation from service, he experienced various symptoms which he believes to be related to diabetes; however, as discussed above, the February 2004 VA examiner opined that headaches, dizziness, and indigestion were not related to diabetes.  In addition, the Veteran has alleged that he experienced both weight gain and weight loss during this one-year period; however, VA treatment records indicate that in December 12, 1980, he weighed 198 pounds, just three pounds more than what he weighed on separation physical examination in May 1979, which was over 18 months earlier .  It appears that his weight loss began after December 12, 1980, as it is noted that on December 16, 1980, he weighed 190 pounds, and by April 1981, he weighed 179 pounds.  Moreover, the Veteran's weight fluctuation was considered and discussed by both the physicians who provided the September 2008 and March 2011 opinions, each of whom concluded that the Veteran did not have diabetes mellitus within one year after separation from service.  

There is simply no persuasive evidence that diabetes, which the Court has found to be manifested during the first post-service year, was manifested to a degree of 10 percent during that period.  Thus, entitlement to presumptive service connection is not warranted.   

The Board has also considered entitlement to service connection on a direct basis; however, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's diabetes mellitus and service, and neither the Veteran nor his attorney has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection on a direct basis.  

The Board notes that, in support of his claim for service connection, the Veteran has submitted articles regarding PCBs, which indicate that exposure to PCBs may increase the risk for diabetes and that such exposure may be linked to certain chronic diseases, including diabetes.  He claims that he was exposed to PCBs during service.  In support of this assertion, he also submitted a statement from a fellow servicemember, dated in August 2004, in which B.F.B. stated that he served aboard the U.S.S. America with the Veteran during the 1970s and had personal knowledge that the Veteran worked with equipment which contained capacitors, transformers, ballasts, cables, and wiring, all of which are now known to have contained PCBs.  Even assuming, arguendo, that the Veteran was exposed to PCBs during service, the record does not establish that any such exposure caused his diabetes.  In this regard, the articles submitted are insufficient to establish a nexus between the Veteran's current diabetes mellitus and service, because they refer to exposure to PCBs generally, rather than etiology of the Veteran's diabetes mellitus.  These articles, therefore, are simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his attorney's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran and his attorney, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed disability; the record does not contain a medical nexus opinion relating his current diabetes mellitus to service, nor is there any competent and persuasive evidence indicating that diabetes mellitus was manifested to a degree of 10 percent within one year of separation from service.  

Under these circumstances, the Board finds that the claim for service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


	(CONTINUED ON NEXT PAGE)



      ORDER

Entitlement to service connection for diabetes mellitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


